IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERRY NEAL,                            §
                                       §                No. 447, 2018
                                       §
      Defendant/Counterclaim           §                Court Below: Court of Chancery
      Plaintiff/Third-Party Plaintiff  §                of the State of Delaware
      Below,                           §
      Appellant,                       §
                                       §                C.A. No. 12294-VCMR
      v.                               §
                                       §
TRIPLE H FAMILY LIMITED                §
PARTNERSHIP, a Delaware limited        §
partnership,                           §
                                       §
      Plaintiff/Counterclaim Defendant §
      Below,                           §
      Appellee,                        §
                                       §
JEFFREY A. HOOPS,                      §
                                       §
      Third-Party Defendant Below,     §
      Appellee.                        §

                                  Submitted: April 3, 2019
                                  Decided:   April 4, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                          ORDER

         This 4th day of April 2019, we affirm the judgment of the Court of Chancery

on the basis of its opinion dated July 31, 2018.1




1
    Triple H Family Limited Partnership v. Neal, 2018 WL 3650242 (Del. Ch. July 31, 2018).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                 2